Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant

2.	The following is a FINAL action upon examination of application number 16/836,529, filed on 03/31/2020. Claims 1-4, 6-11, 13-18, and 20-23 are pending in the application and have been examined on the merits discussed below.

Response to Amendment

3.	In the response filed July 05, 2022, Applicant amended claims 1, 7-8, and 14-15, and cancelled claims 5, 12, and 19. New claims 21-23 were presented for examination. 

4.	Applicant's amendments to claims 7 and 14 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objections; accordingly, these objections have been removed.

5.	Applicant's amendments to claims 1, 8, and 15 are hereby acknowledged. The amendments and Applicant’s arguments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been withdrawn.


Response to Arguments

6.	Applicant's arguments filed July 05, 2022, have been fully considered.

7.	Applicant submits “The claims have been amended as shown above to recite additional elements clearly integrating any alleged abstract idea into a practical application, and the claims are directed to significantly more than any alleged abstract idea.” [Applicant’s Remarks, 07/05/2022, page 10]

		Applicant’s amendments to independent claims 1/8/15 and supporting arguments are sufficient to overcome the §101 rejection of claims 1-20. Examiner notes with respect to independent claims 1/8/15 that, although the claims recite an abstract idea falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping as set forth in the 2019 PEG, the additional elements of a fuzzy logic process, a user control of a user interface, and an electronic device, and performing the fuzzy logic process on the multiple inputs to generate multiple outputs, wherein a specified output of the multiple outputs generated by the fuzzy logic process comprises (i) a first default setting indicating a detail level of instruction information for performing the task and (ii) a second default setting indicating a position of a user control of a user interface; and the specified output further comprising the user control, the user control configured to adjustably control the detail level of the instruction information based on the position of the user control selected by the worker, wherein an initial setting of the user control is set according to the second default setting, as recited and arranged with the other limitations required by claims 1/8/15, serve to integrate the abstract idea into a practical application by applying the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims are not “directed to” the abstract idea recited therein.
	Examiner agrees with Applicant’s §101 arguments raised under Step 2A Prong Two [Remarks at page 10] that the claims have been amended as shown above to recite additional elements clearly integrating any alleged abstract idea into a practical application, and the claims are directed to significantly more than any alleged abstract idea. In particular, the limitations of “wherein a specified output of the multiple outputs generated by the fuzzy logic process comprises (i) a first default setting indicating a detail level of instruction information for performing the task and (ii) a second default setting indicating a position of a user control of a user interface; and providing instructions to an electronic device to display the specified output while the worker performs the task in the manufacturing environment, the specified output also comprising the instruction information for performing the task, the instruction information initially presented according to the first default setting, the specified output further comprising the user control, the user control configured to adjustably control the detail level of the instruction information based on the position of the user control selected by the worker, wherein an initial setting of the user control is set according to the second default setting,” as recited in independent claims 1/8/15, are sufficient to integrate the claim into a practical application by providing a specific manner of automatically modifying the visual display by inserting and removing the level of detail and changing visibility states of the work instructions based on the graphical user interface control. The Examiner notes that these limitations are understood as requiring automatic synchronization of at least two elements in a specifically arranged user interface encompassing a control section including a slider control and an instruction information section, which results in an improved user interface. Similar to the conclusion in the 2019 Subject Matter Eligibility Examples for Claim 1 of Example 37, the additional elements of claim 1, such as the “second default setting indicating a position of a user control of a user interface; and providing instructions to an electronic device to display the specified output while the worker performs the task in the manufacturing environment, the specified output also comprising the instruction information for performing the task, the instruction information initially presented according to the first default setting, the specified output further comprising the user control, the user control configured to adjustably control the detail level of the instruction information based on the position of the user control selected by the worker, wherein an initial setting of the user control is set according to the second default setting” provide a specific improvement over prior systems, resulting in an improved user interface.

8.	Applicant submits “Claim 1 has been amended to recite that “the specified output further comprising the user control, the user control configured to adjustably control the detail level of the instruction information based on the position of the user control selected by the worker.” These features are adapted from features previously presented in Claim 5. Claim 5 was not rejected under § 102 as being anticipated by Manolescu, so Claim 1 cannot be anticipated by Manolescu. For similar reasons, Claims 8 and 15 cannot be anticipated by Manolescu.” [Applicant’s Remarks, 07/05/2022, page 12]

	Applicant’s argument [Remarks at page 12] with respect to the §102 rejection of claim 1 has been considered, but is primarily raised in support of the new limitations and therefore is believed to be fully addressed via the new ground of rejection under §103 set forth below, which incorporates a new reference, Childress et al. (Pub. No.: US 2018/0268309 A1), to teach the new limitation of claim 1. Furthermore, it is noted that the newly amended limitations are narrower in scope than the features previously presented in claim 5. As noted above, a new reference has been introduced to help address the claim amendments, as seen below.

9.	Applicant submits “Merjanian does not disclose or suggest a user control that adjustably controls a detail level of presented instruction information based on a position of the user control selected by a user.” [Applicant’s Remarks, 07/05/2022, page 13]

	Applicant further alleges that “Merjanian does not disclose or suggest a user control that adjustably controls a detail level of presented instruction information based on a position of the user control selected by a user.” In response, the Examiner first emphasizes that the newly amended limitations are narrower in scope than the features previously presented in claim 5. Applicant's arguments with respect to the limitation “a user control that adjustably controls a detail level of presented instruction information based on a position of the user control selected by a user” has been considered, however the argument is primarily raised in support of the amendments to independent claims 1/8/15, and in particular against the teachings of the Merjanian reference as relied on to support the §103 rejection.  However, the Merjanian reference is no longer cited in the §103 rejection. Applicant’s argument has been considered, but is primarily raised in support of the new limitations and therefore is believed to be fully addressed via the new ground of rejection under §103 set forth below, which incorporates a new reference, Childress et al. (Pub. No.: US 2018/0268309 A1), to teach the new limitations of claim 1. Accordingly, the amendment and supporting arguments are believed to be fully addressed via the new ground of rejection set forth under §103 below.

10.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are
directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this
Office Action.

Claim Objections

11.	Claim 23 is objected to because of the following informalities: typographical/grammatical errors.  Claim 23 recites “The non-transitory computer readable medium of Claim 15, wherein the instructions that when executed cause the at least one processor to perform the fuzzy logic process comprise: instructions that when executed cause the at least one processor to implement a Mamdani fuzzy inference system on the multiple inputs to generate the first default setting and the second default setting.” Examiner suggests amending claim 23 to recite “The non-transitory computer readable medium of Claim 15, wherein the instructions that when executed cause the at least one processor to perform the fuzzy logic process comprise: implementing a Mamdani fuzzy inference system on the multiple inputs to generate the first default setting and the second default setting.” Appropriate correction is required.

Claim Rejections - 35 USC § 103

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manolescu et al., Pub. No.: US 2010/0223212 A1, [hereinafter Manolescu], in view of Childress et al., Pub. No.: US 2018/0268309 A1, [hereinafter Childress].

As per claim 1, Manolescu teaches a method (paragraph 0039: “the claimed subject matter may be implemented as a method, apparatus, or article of manufacture”) comprising: 

obtaining multiple inputs associated with a worker in a manufacturing environment (paragraph 0022: “One aspect of personal and enterprise activities involves human training. Typically, individuals require some level of understanding of a field of activity in order to be productive in that field. Whether the field is engineering, sales and marketing, computer system design, small parts manufacturing or any other suitable field of endeavor, accomplishing a task in a particular field requires an understanding of basic principles and experience in implementing that understanding.”; paragraph 0027, discussing that the subject disclosure provides for automating task-related feedback based on performance of one or more tasks. To determine performance, a network user's interactions with a communication network related to the task can be monitored...the interactions can comprise execution of a computer application or activities conducted with the application that produce a result pertinent to the task...In other examples, the interactions can comprise device-related monitoring of user personal or physical activity, with content filtering designed to identify aspects of the activity pertinent to the task. Such activity can include person-to-person communications and content or context thereof, biometric sensor data characterizing physical activity, user interaction with an electronic device or type of device, an application or type of application executed at the device, time or frequency based statistics of such activities, and so on [i.e., This shows that multiple inputs associated with a worker are obtained]; paragraph 0042, discussing a block diagram of an example system that provides electronic task-related coaching according to aspects of the subject disclosure. An electronic coaching system 100 can receive task-related user data; paragraph 0046, discussing that user use of various computer applications can be monitored to identify user interactions and activities pertaining to the task. Execution and/or use of data manipulation applications, as well as customized task-related software or task related electronic devices (e.g., construction equipment, automated manufacturing equipment,…, etc.) can be monitored to collect a rich data set for characterizing user activities pertinent to accomplishing a task; paragraph 0051: “Electronic coaching system 202 comprises an analysis component 204 that obtains task-related user activity or device/network/application interaction data, including user interactions, activities or communications associated with a task.” [i.e., This also shows obtaining multiple inputs associated with a worker]; paragraph 0050); 

performing a fuzzy logic process on the multiple inputs to generate multiple outputs, the multiple outputs associated with performance by the worker of a task in the manufacturing environment (paragraph 0061, discussing that machine learning and optimization component 312 can also employ one of numerous methodologies for learning from data and then drawing inferences from the models so constructed (e.g., Hidden Markov Models and related prototypical dependency models, more general probabilistic graphical models…, linear classifiers…, non-linear classifiers…, fuzzy logic methodologies, and other approaches that perform data fusion, etc.) in accordance with implementing various aspects described...Methodologies employed by optimization module can also include mechanisms for the capture of logical relationships such as theorem provers or heuristic rule-based expert systems. Inferences derived from such learned or manually constructed models can be employed in other optimization techniques…For example, maximizing an overall accuracy of successive user interaction-result instances for a producing a desired task result can be achieved through such optimization techniques; paragraph 0077, discussing that various portions of the disclosed systems above and methods below may include or consist of artificial intelligence or knowledge or rule based components, sub-components, processes, means, methodologies, or mechanisms (e.g., support vector machines, neural networks,…, fuzzy logic,…, classifiers…). Such components can automate certain mechanisms or processes performed thereby to make portions of the systems and methods more adaptive as well as efficient and intelligent; paragraph 0042, discussing that an electronic coaching system can receive task-related user data and output feedback oriented toward assisting in performance of a task, or improving efficiency, effectiveness, accuracy, of task performance [i.e., This shows that multiple outputs associated with performance by the worker of a task are generated]; paragraph 0049, discussing that output component 104 can recommend one or more interactions, activities, etc., to take or other users to contact, in subsequent iterations of the task, as a mechanism to guide current task performance, train future task performance, or to take in future aspects of the task, as a predictive coaching tool. Accordingly, electronic coaching system 100 can provide specific recommendations for the user based on benchmark performance models to improve user efficiency, output or effectiveness; paragraphs 0048, 0053), wherein a specified output of the multiple outputs generated by the fuzzy logic process comprises instruction information for performing the task (paragraph 0042, discussing that an electronic coaching system can receive task-related user data and output feedback oriented toward assisting in performance of a task, or improving efficiency, effectiveness, accuracy, of task performance. The feedback can be real-time, instructing on desired or proper actions as an individual is working on a task [i.e., This shows that a specified output comprises instruction information for performing the task]...Various types of tasks can be monitored and instruction provided by the electronic coaching system, employing any suitable electronic interface to a computer, electronic device, or network to collect data pertaining to task-related user activity...; paragraphs 0049, 0053, 0077); and 

providing instructions to an electronic device to display the specified output while the worker performs the task in the manufacturing environment, the specified output also comprising the instruction information for performing the task (paragraph 0042, discussing that an electronic coaching system can receive task-related user data and output feedback oriented toward assisting in performance of a task, or improving efficiency, effectiveness, accuracy, of task performance. The feedback can be real-time, instructing on desired or proper actions as an individual is working on a task [i.e., This shows that a specified output is displayed while the worker performs the task in the manufacturing environment and that the output includes the instruction information for performing the task]...Various types of tasks can be monitored and instruction provided by the electronic coaching system, employing any suitable electronic interface to a computer, electronic device, or network to collect data pertaining to task-related user activity...; paragraph 0049, discussing that output component 104 determines user activities/interactions associated with the performance benchmark to identify aspects of a task where improved user performance can be obtained. For instance, where a particular completion measure is rated lower than a corresponding completion measure of the benchmark performance, differences in user interactions and associated benchmark interactions can be identified. The differences can be utilized to construct a modified set of interactions for the user...Output component 104 can recommend one or more interactions, activities, etc., to take or other users to contact, in subsequent iterations of the task, as a mechanism to guide current task performance, train future task performance, or to take in future aspects of the task, as a predictive coaching tool. Accordingly, the electronic coaching system can provide specific recommendations for the user based on benchmark performance models to improve user efficiency, output or effectiveness [i.e., This also shows that a specified output is displayed]; paragraph 0064: “System 400 can comprise an output component 404 that organizes suggestive feedback data 406A for a user of an electronic coaching system. The organized feedback data is submitted to a display component 408 that encodes the data for graphical rendering at a user interface display 402.”; paragraphs 0048, 0050).

While Manolescu describes a specified output, Manolescu does not explicitly teach that the specified output of the multiple outputs generated by the fuzzy logic process comprises (i) a first default setting indicating a detail level of instruction information for performing the task and (ii) a second default setting indicating a position of a user control of a user interface; and the instruction information initially presented according to the first default setting, the specified output further comprising the user control, the user control configured to adjustably control the detail level of the instruction information based on the position of the user control selected by the worker, wherein an initial setting of the user control is set according to the second default setting. However, Childress in the analogous art of cognitive systems teaches these concepts. Childress teaches:

wherein a specified output of the multiple outputs generated by the fuzzy logic process comprises (i) a first default setting indicating a detail level of instruction information for performing the task and (ii) a second default setting indicating a position of a user control of a user interface (paragraph 0020, discussing that the level to which to map or convert the concepts in the cognitive system response may be cognitively learned by the cognitive system via machine learning mechanisms through observation and analysis of the user and their actions in response to previous results returned by the cognitive system. For example, the user may be presented with a slider bar mechanism, or other graphical user interface (GUI) element, via which the user may specify their level of knowledge or comfort with a particular domain of information [i.e., a first default setting indicating a detail level of instruction information for performing the task]…; paragraph 0021, discussing that the cognitive system may cognitively learn, via a machine learning process, the level of knowledge/comfort of the user from the user's reactions to outputs/responses generated by the cognitive system to previous requests for information. The user's reactions to outputs/responses generated by the cognitive system may be measured in a variety of different ways involving various technologies and analysis; paragraph 0027, discussing that a user may, via the slider mechanism or other GUI element, provide a baseline representation of their own perceived level of knowledge/comfort with a domain of information, which may then be augmented through machine learning to adjust the user's level of knowledge/comfort based on the cognitive system's determination of the user's level of knowledge/comfort through analysis of the user's reactions to responses generated by the cognitive system; paragraph 0090, discussing that the user knowledge level learning logic may initially present the user with an interface to a user through which the user specifies the user's perceived level of knowledge/comfort with a particular domain of information. For example, this interface may include a GUI element which is able to be manipulated by the user to specify a knowledge level within a range of possible knowledge levels. For example, a slider bar may be provided with one end of the slider bar representing a lower end of the range and another end of the slider bar representing a higher end of the range [i.e., the slider bar position corresponds to the second default setting indicating a position of a user control of a user interface]; paragraph 0136, discussing that a determination is made as to whether or not the user's knowledge level is a business level user. If not, the response generated by the cognitive system is output at the technical level of detail; paragraphs 0028, 0038); and 

the instruction information initially presented according to the first default setting, the specified output further comprising the user control, the user control configured to adjustably control the detail level of the instruction information based on the position of the user control selected by the worker, wherein an initial setting of the user control is set according to the second default setting (paragraph 0020, discussing that the level to which to map or convert the concepts in the cognitive system response may be specified by the user and/or cognitively learned by the cognitive system via machine learning mechanisms through observation and analysis of the user and their actions in response to previous results returned by the cognitive system. For example, the user may be presented with a slider bar mechanism, or other graphical user interface (GUI) element, via which the user may specify their level of knowledge or comfort with a particular domain of information [i.e., a first default setting]. The range of possible user levels may be predetermined and may have various scales depending on the particular implementation. For example, the scale may comprise at one end of the range an information technology expert level of understanding and at the other end of the range, a business person level of understanding. Various intermediate levels may be provided as well and the GUI element may allow discrete predetermined points to be selected along the range or may allow for a more fluid level of identification at any values within the range. Based on the users' selection of a level of knowledge or comfort, the user may be categorized into a user type that is indicative of the level of knowledge/comfort of that user. This information may be stored in a user profile associated with the user such that it may be retrieved by the cognitive system and utilized when converting cognitive system output to a level of understanding commensurate with the level of knowledge/comfort of the user [i.e., This shows that the instruction information is initially presented according to the first default setting]; paragraph 0090, discussing an interface through which the user specifies the user's perceived level of knowledge/comfort with a particular domain of information. For example, this interface may include a GUI element which is able to be manipulated by the user to specify a knowledge level within a range of possible knowledge levels. For example, a slider bar may be provided with one end of the slider bar representing a lower end of the range and another end of the slider bar representing a higher end of the range [i.e., This shows that the user control is configured to adjustably control the detail level of the instruction information based on the position of the user control selected by the worker – as noted above, the slider bar position corresponds to the second default setting indicating a position of a user control of a user interface]; paragraph 0092, discussing that if it is determined that the user is not comfortable with the knowledge level of the concepts in the response, then the knowledge level of the user may be shifted towards a less technical detail and more business level concepts, end of the range [i.e., This also shows controlling the detail level of the instruction – This is consistent with Applicant’s Specification at paragraph 0055, which indicates that “training platform information 326 may indicate that a worker is very inexperienced with a particular work task. Once this training platform information 326 is input to the process 300, the process operations 330 may generate an output indicating that certain work instruction information 327 should be presented at a very elementary level.”]; paragraph 0091).

Manolescu is directed to a system and method for providing task-related electronic feedback based on user activities pertinent to performance of a task. Childress relates to a system and method for communicating information requested by a user. Therefore they are deemed to be analogous as they both are directed towards solutions for generating work instructions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manolescu with Childress because the references are analogous art because they are both directed to solutions for generating work instructions, which falls within applicant’s field of endeavor (system and method for organic cognitive response feedback for adaptive work instructions), and because modifying Manolescu to include Childress’ features for including a first default setting indicating a detail level of instruction information for performing the task and a second default setting indicating a position of a user control of a user interface, and presenting the instruction information according to the first default setting, the specified output further comprising the user control, the user control configured to adjustably control the detail level of the instruction information based on the position of the user control selected by the worker, in the manner claimed, would serve the motivation of presenting the information in a manner that the user will be able to understand (Childress at paragraph 0015), thereby presenting information that is useful to the particular user and facilitating the user's understanding of the instructions; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Manolescu-Childress combination teaches the method of Claim 1. Manolescu further teaches wherein the multiple inputs comprise at least one of: first sensor information generated by a first sensor worn by the worker while the worker performs the task; and second sensor information generated by a second sensor located in a vicinity of the worker while the worker performs the task (paragraph 0027, discussing automating task-related feedback based on performance of one or more tasks. To determine performance, a network user's interactions with a communication network related to the task can be monitored…The interactions can comprise device-related monitoring of user personal or physical activity…Such activity can include biometric sensor data  [i.e., first sensor information] characterizing physical activity, user interaction with an electronic device or type of device,…, and so on; paragraph 0056, discussing that the system can comprise a tracking component that monitors the user interactions…Furthermore, the usage models can be supplemented with ambient contextual information or user stimuli-response information, captured by a set of ambient sensors. The captured information can be employed in determining user response to task-related instructions, measure ambient noise (e.g., to characterize potential distraction), define user position location, determine temperature, or the like. Examples of various ambient sensors include a video capture component, an audio capture component, and biometric sensor, although it should be appreciated that various other suitable sensors can be employed in capturing information pertaining to a user's current physical context; paragraph 0057, discussing that the video capture component can capture video information pertinent to the user to analyze user actions (e.g., in response to task-related guidance or feedback), or physical responses (e.g., movements to indicate action, shaking to indicate nervousness or indecision, pupil dilation to indicate strong emotion, etc.). As another example, an audio capture component can be employed to capture speech, non-articulate sounds, background noise, or the like. Additionally, biometric sensors can be employed to measure heart-rate, blood pressure, or other biometric responses of a user. In general, the sensors can be employed to collect data pertaining to various physical actions and responses of a user, to characterize user activities related to task-performance or task-response [i.e., This shows that the multiple inputs comprise at least one of first sensor information generated by a first sensor worn by the worker while the worker performs the task; and second sensor information generated by a second sensor located in a vicinity of the worker while the worker performs the task]; claim 2).

As per claim 4, the Manolescu-Childress combination teaches the method of Claim 1. Manolescu further teaches wherein the instruction information for performing the task is optimized for the worker using the fuzzy logic process (paragraph 0054: “The feedback can include suggested persons, tools, software, databases or instructions for accomplishing the task…”; paragraph 0059, discussing that machine learning and optimization 312 can be employed to identify task-related interactions and results, and construct the interaction-result models. The models can be optimized over multiple interactions and aggregated to accurately associate task interactions with task results. Additionally, based on comparison of user and benchmark models feedback can be optimized over successive feedback-interaction-result analysis to generate effective feedback particular to a task and a user of an electronic coaching system [i.e., optimizing feedback to generate effective feedback particular to a task and a user of an electronic coaching system suggests optimizing the instruction information for performing the task is optimized]. Thus, machine learning and optimization component 312 can utilize a set of models in connection with determining or inferring user task performance, constructing a user performance model, and providing suggestive feedback to improve user performance. The models can be based on a plurality of information (e.g., user interaction patterns, task results, benchmark interaction patterns, successive optimizations thereof, etc.). Optimization routines associated with machine learning and optimization component 312 can harness a model that is trained from previously collected data, a model that is based on a prior model that is updated with new data, via model mixture or data mixing methodology, or simply one that is trained with seed data, and thereafter tuned in real-time by training with actual field data based on parameters modified as a result of error correction instances; paragraph 0060, discussing that machine learning and optimization component 312 can employ machine learning and reasoning techniques in connection with making determinations or inferences regarding optimization decisions, such as matching suitable feedback for particular users based on user interaction histories. For example, machine learning and optimization component 312 can employ a probabilistic-based or statistical-based approach in connection with identifying and/or updating task-related feedback based on similar data collected for a plurality of users. Inferences can be based in part upon explicit training of classifier(s), or implicit training based at least upon one or more monitored results, and the like; paragraph 0061, discussing that machine learning and optimization component 312 can also employ one of numerous methodologies for learning from data and then drawing inferences from the models so constructed (e.g., Hidden Markov Models and related prototypical dependency models, more general probabilistic graphical models…, linear classifiers…, non-linear classifiers…, fuzzy logic methodologies, and other approaches that perform data fusion, etc.) in accordance with implementing various aspects described herein. Methodologies employed by optimization module can also include mechanisms for the capture of logical relationships such as theorem provers or heuristic rule-based expert systems. Inferences derived from such learned or manually constructed models can be employed in other optimization techniques…For example, maximizing an overall accuracy of successive user interaction-result instances for a producing a desired task result can be achieved through such optimization techniques; paragraph 0077, discussing that various portions of the disclosed systems above and methods below may include or consist of artificial intelligence or knowledge or rule based components, sub-components, processes, means, methodologies, or mechanisms (e.g., neural networks,…, fuzzy logic,…, classifiers…). Such components, inter alia, and in addition to that already described herein, can automate certain mechanisms or processes performed thereby to make portions of the systems and methods more adaptive as well as efficient and intelligent; paragraph 0079, discussing that machine learning and optimization can be employed to refine user interaction-result models and the benchmark models based on successive user; paragraph 0070, 0083).

As per claim 6, the Manolescu-Childress combination teaches the method of Claim 1. Manolescu further teaches wherein the multiple outputs further comprise at least one of job load balancing information and job fitment information (paragraph 0025, discussing that by monitoring individuals throughout daily work to characterize task performance, gaps in individual understanding or experience can be identified and addressed [i.e., determining gaps in individual understanding or experience suggests determining job fitment information]; paragraph 0037, discussing that benchmark performance models are implemented as exportable/importable entities that can be developed and exchanged with other electronic coaching systems. Such models, once exported, can be imported into a different coaching system and utilized as a standard with which to measure performance of users of the different system. Thus, for instance, where a particular individual has demonstrated success in a field or set of tasks, a demand might exist to train others based on the experience, knowledge, practices or habits employed by the individual in producing the results; paragraph 0053, discussing that output component 214 obtains an analysis of user performance versus the benchmark performance from analysis component 204, and provides suggestive feedback calculated to improve user performance relative to the benchmark performance [i.e., i.e., job fitment information]. For instance, where a user performance is rated relatively low compared to the benchmark performance, interactions and activities taken by the user can be modified based on activities/interactions of the control set of users. Alternatively, or in addition, new interactions/activities can be identified, optionally in a particular sequence, to provide out-of-the-box analysis and determination for the user. The modified or additional interactions can be output to a user feedback file 216, and provided to a user interface application for user consumption; paragraph 0063, discussing that the system can comprise a ranking component 316 that rates a user with respect to a set of users (e.g., common taskforce, team, workgroup, etc.). The ranking can be based on efficiency in which interactions employed by a user produce a task result compared with task results of a subset of the set of users. The ranking can be stored in data store 310 in a ranking file 310C, which can be output to an electronic coaching system to determine a degree of performance disparity among sets of users [i.e., This also shows that the multiple outputs further comprise at least one of job load balancing information and job fitment information]).

As per claim 7, the Manolescu-Childress combination teaches the method of Claim 1. Manolescu further teaches wherein: the worker is one of multiple workers in the manufacturing environment (paragraph 0007, discussing that where a user task affects other individuals working on similar tasks or employing a common set of resources, the specific actions can be tailored to avoid resource collision, improving overall efficiency of the resources in aiding or advancing the various tasks; paragraph 0022, discussing that one aspect of personal and enterprise activities involves human training. Typically, individuals require some level of understanding of a field of activity in order to be productive in that field. Whether the field is engineering, sales and marketing, computer system design, small parts manufacturing or any other suitable field of endeavor, accomplishing a task in a particular field requires an understanding of basic principles and experience in implementing that understanding. Accordingly, to be efficient in a field, an individual must be trained or otherwise acquire proficiency in these basic requirements [i.e., This shows that the worker is one of multiple workers in the manufacturing environment]; paragraph 0025, discussing that by monitoring individuals [i.e., multiple workers] throughout daily work to characterize task performance, gaps in individual understanding or experience can be identified and addressed. Additionally, by monitoring and training multiple individuals in parallel, overall training time for a set of individuals can be minimized; paragraphs 0024, 0029, 0042, 0063); and

at least one of the multiple inputs or the multiple outputs is associated with training of the multiple workers (abstract, discussing that the corrective actions can then be output to coach the user on techniques for improving performance of the task. Accordingly, by employing corrective feedback based on monitored user activity, personal training can be automated, potentially reducing time and cost of such training; paragraph 0006, discussing that a user can be coached on techniques and methods of expert users, trained on organizational standards, or given comparative results to gauge personal performance, while the user is engaged in accomplishing tasks. Accordingly, task-related training and personal analysis can be conducted automatically and in parallel with task performance; paragraph 0025, discussing that by monitoring individuals [i.e., multiple workers] throughout daily work to characterize task performance, gaps in individual understanding or experience can be identified and addressed. Additionally, by monitoring and training multiple individuals in parallel, overall training time for a set of individuals can be minimized; paragraph 0038, discussing that an organization can employ an imported benchmark performance model related to a particular task to train a set of benchmark users on the task. Interactions of the benchmark users can be monitored to develop an independent benchmark performance model for the organization, or modify the imported benchmark model. Once the independent benchmark model matures over time, based on sufficient user monitoring and task results, such model can be exported and utilized throughout the organization, where suitable, or sold, licensed, etc., to external organizations…; paragraph 0042, discussing that an electronic coaching system can receive task-related user data [i.e., multiple inputs] and output feedback oriented toward assisting in performance of a task, or improving efficiency, effectiveness, accuracy, of task performance; paragraph 0049, discussing that output component 104 can recommend one or more interactions, activities, etc., to take or other users to contact, in subsequent iterations of the task, as a mechanism to guide current task performance, train future task performance, or to take in future aspects of the task, as a predictive coaching tool [i.e., This shows that the multiple outputs are associated with training of the multiple workers]; paragraph 0052: “Benchmark performance data 212 can be compiled by a standardization component 208, and stored in a data store 210. Such data can include task-related activities of a control set of users for a task, and results for those activities, optionally as a function of one or more of the control set of users, groups or teams of such users, or the like. The benchmark performance data can provide a standard for which other users of system 200 can be rated to facilitate suggestions on improving performance.”; paragraph 0053: “Output component 214 obtains an analysis of user performance versus the benchmark performance from analysis component 204, and provides suggestive feedback calculated to improve user performance relative to the benchmark performance.”; paragraphs 0037, 0060, 0063).

Claims 8 and 15 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 8 Manolescu teaches a system comprising: at least one memory configured to store instructions; and at least one processor coupled to the at least one memory (paragraph 0090: “the exemplary environment 1000 for implementing various aspects of the claimed subject matter includes a computer 1002, the computer 1002 including a processing unit 1004, a system memory 1006 and a system bus 1008.”; paragraphs 0039, 0042). As per claim 15, Manolescu teaches a non-transitory computer readable medium containing instructions (paragraph 0039: “the claimed subject matter may be implemented as a method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer to implement the disclosed subject matter. The term "article of manufacture" as used herein is intended to encompass a computer program accessible from any computer-readable device, carrier, or media.”; paragraph 0093).

Claims 9 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 11 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claims 13 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

17.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Manolescu in view of Childress, in further view of Kwatra, Pub. No.: US 2020/0043355 A1, [hereinafter Kwatra].
As per claim 3, the Manolescu-Childress combination teaches the method of Claim 1, but it does not explicitly teach wherein the multiple inputs comprise cognitive assessment information associated with a cognitive assessment of the worker. However, Kwatra in the analogous art of guidance instructions recommendation systems teaches this concept. Kwatra teaches:

wherein the multiple inputs comprise cognitive assessment information associated with a cognitive assessment of the worker (paragraph 0056, discussing a novel solution for intelligent recommendation of guidance instructions. A cognitive system fetches instructional steps or videos from the cloud database or corpus. Once the retrieval operation is performed, the cognitive system may monitor in real-time, current activities performed by a user in order to cross verify the instructional steps based on the contextual situation and the actions associated with the item/object. Based on the monitoring, the cognitive system automatically pauses, stops, and/or provides additional audio data, text data, and/or video data when the user is unable to perform one or more steps of the instructional steps (e.g., stuck at a particular step). The cognitive system detects that the user is stuck (unable to continue performing a step or next step) and attempts to locate additional information from one or more ranked sources that may guide the user through the process in a further granular form. The cognitive system may collect and gather user's inputs in relation to each step/task [i.e., This shows that the multiple inputs comprise cognitive assessment information associated with a cognitive assessment of the worker]. Upon the user successfully completing a specific step/stage of the instructions, a next step/stage of the instructions may be provided; paragraph 0065).

The Manolescu-Childress combination describes features related to providing instructions to users. Kwatra relates to a system for intelligent recommendation of guidance instructions to a user. Therefore they are deemed to be analogous as they both are directed towards solutions for generating work instructions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Manolescu-Childress combination with Kwatra because the references are analogous art because they are both directed to solutions for generating work instructions, which falls within applicant’s field of endeavor (system and method for organic cognitive response feedback for adaptive work instructions), and because modifying the Manolescu-Childress combination to include Kwatra’s feature for including multiple inputs comprising cognitive assessment information associated with a cognitive assessment of the worker, in the manner claimed, would serve the motivation of providing suggestive feedback while a user is engaged in a particular activity to increase effectiveness or accuracy even of short-term activities (Manolescu at paragraph 0031) or in the pursuit of providing for cognitively recommending a useful set of guidance instructions to accomplish a task, and providing the user with a modified set of guidance instructions to guide the user through an enhanced level of instructions (Kwatra at paragraphs 0017, 0075); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 17 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

Allowable over the prior art

18.	Claims 21-23 are allowable over the prior art of record. Claims 21-23 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of their respective base claim and any intervening claims. The state of the art is reflected via the prior art of record summarized in the Conclusion below. Although a Mamdani fuzzy inference system is known in the art (e.g., Riojas et al., Patent No.: US 9,489,869 B2 at col. 9, lines 6-10, col. 9, lines 27-30, col. 9, lines 34-37, col. 9, lines 49-59), the prior art of record does not teach wherein performing the fuzzy logic process comprises implementing a Mamdani fuzzy inference system on the multiple inputs to generate the first default setting and the second default setting, as recited in dependent claim 21 and as similarly encompassed by dependent claims 22 and 23, thus rendering claims 21-23 as allowable over the prior art. As specified in independent claims 1/8/15, the first default setting indicates a detail level of instruction information for performing the task and the second default setting indicates a position of a user control of a user interface. Claim 21 is objected to as being dependent upon rejected base claim 1. Claim 22 is objected to as being dependent upon rejected base claim 8. Similarly, claim 23 is objected to as being dependent upon rejected base claim 15. Claims 21-23 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of their respective base claims and any intervening claims, as well as resolving all other outstanding objections of these claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Riojas et al., Patent No.: US 9,489,869 B2 – describes that a Mamdani Fuzzy Inference System considers a fuzzy output.
B.	Weldemariam et al., Pub. No.: US 2020/0387603 A1 – describes performing understanding of the user cognitive state by analyzing real-time interaction. Further describes that the system may further learn the user cognitive state or behavior from the user situational context.
C.	Soroker et al., Pub. No.: US 2020/0218335 A1 – describes adapting a display of interface elements on a touch-based device to improve visibility.
D.	Stephens et al., Pub. No.: US 2017/0220956 A1 – describes a process that may adjust a training program of a simulator based on the cognitive state determinations. For instance, the process may prompt a simulator to provide cognitive-state based feedback to an operator. Such feedback may help to train an operator to recognize when they have entered a performance limiting cognitive state.
E.	Feris et al., Pub. No.: US 2017/0168703 A1 – describes adjusting a graphical control element based on a cognitive state of a user.
F.	Duarte de Oliveira et al., Pub. No.: US 2021/0373664 A1 – describes a manufacturing assistance system. Further describes that the guidance level required by a particular worker affects what assistive information or graphics is overlaid on the augmented reality view of the worker's surroundings.
G.	Buras et al., Pub. No.: US 2020/0265745 A1 – describes a system and method for adaptive augmented reality guidance for use of equipment systems. Further describes that the user preference for the procedure instruction data may comprise any or all of a language of text elements, a level of detail of instructions, a number and/or type and/or location of augmented reality elements to be presented to the user or to be omitted, among others.
H.	Bailiang et al., Patent No.: US 9,360,340 B1 – describes providing navigation instructions to a user based on the user's selections of instruction-specific presentation rules. The user can also indicate a level of detail for the navigation instruction.
I.	Syberfeldt, Anna, et al. "Dynamic operator instructions based on augmented reality and rule-based expert systems." Procedia Cirp 41 (2016): 346-351 – describes the adaptation and usability of augmented reality for the training of operators.

J.	Abraham, Ajith. "Rule‐Based expert systems." Handbook of measuring system design (2005) – describes that according to Mamdani, fuzzy inference system, the rule antecedents and consequents are defined by fuzzy sets.
K.	Calderón, Juan M., and Luis G. Jaimes. "A fuzzy control-based approach for the selection of health interventions." 2018 15th IEEE Annual Consumer Communications & Networking Conference (CCNC). IEEE, 2018 – describes a mechanism for the selection of stress interventions based on fuzzy control theory. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683